                   Case 19-12122-KG             Doc 208       Filed 10/16/19         Page 1 of 20



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    FOREVER 21, INC., et al.,1                                       ) Case No. 19-12122 (KG)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )

                                          AFFIDAVIT OF SERVICE

       I, Nicholas Vass, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On October 11, 2019, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served by the method set forth on the Core/2002
Service List attached hereto as Exhibit A:

            Debtors’ Application for Entry of an Order Authorizing the Retention and Employment of
             Kirkland & Ellis LLP and Kirkland & Ellis International LLP as Attorneys for the Debtors
             and Debtors in Possession Effective nunc pro tunc to the Petition Date [Docket No. 185]

            Debtors' Application for Authorization to Employ and Retain Pachulski Stang Ziehl &
             Jones LLP as Co-Counsel and Conflicts Counsel for the Debtors and Debtors in Possession
             nunc pro tunc to the Petition Date. [Docket No. 186]

            Debtors’ Application for Entry of an Order (I) Authorizing the Employment and Retention
             of RCS Real Estate Advisors as Real Estate Advisor to the Debtors and Debtors in
             Possession, Effective nunc pro tunc to the Petition Date, (II) Approving the Terms of the
             Engagement Letter, (III) Waiving Certain Time-Keeping Requirements, and (IV) Granting
             Related Relief [Docket No. 187]

            Debtors’ Application to (I) Retain Alvarez & Marsal North America, LLC to Provide the
             Debtors a Chief Restructuring Officer and Certain Additional Personnel and (II) Designate
             Jonathan Goulding as Chief Restructuring Officer for the Debtors nunc pro tunc to the
             Petition Date [Docket No. 188]



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
      Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail,
      Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’
      service address is: 3880 N. Mission Road, Los Angeles, California 90031.
Case 19-12122-KG   Doc 208   Filed 10/16/19   Page 2 of 20
Case 19-12122-KG   Doc 208   Filed 10/16/19   Page 3 of 20




                      Exhibit A
                                                                 Case 19-12122-KG                 Doc 208             Filed 10/16/19              Page 4 of 20
                                                                                                             Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below

                               DESCRIPTION                                   NAME                                          ADDRESS                                                    EMAIL          METHOD OF SERVICE
                                                                                                ATTN: EUNICE CHUNG, PRESIDENT
                                                                                                3200 WILSHIRE BLVD #1204 NT
TOP 50 UNSECURED CREDITOR                                    A & E CLOTHING INC                 LOS ANGELES CA 90010‐1333                                        chung@aneclothing.com            First Class Mail and Email
                                                                                                ATTN: SHINE SUN, OWNER
                                                                                                NO. 2 SHUANGSHUI RD. DAYANG
TOP 50 UNSECURED CREDITOR                                    ANHUI MEI&BANG INTERNATIONAL TRADE LUYANG DISTRICT HEFEI CHINA                                      shinesun@mbmydear.com            First Class Mail and Email
                                                                                                ATTN: HOPKINS, CEO
                                                                                                6F, 336, HAKDONG‐RO
TOP 50 UNSECURED CREDITOR                                    ANYCLO INT'L                       GANGNAM‐GU 135‐080 SOUTH KOREA                                   hopkins@anyclo.com               First Class Mail and Email
                                                                                                ATTN: NATE SANDERS, RETAIL CONSTRUCTION DIRECTOR
                                                                                                4101 NICOLS ROAD SUITE 100
TOP 50 UNSECURED CREDITOR                                    AXXYS CONSTRUCTION GROUP, INC      EAGAN MN 55122                                                   nsanders@axxysconstruction.com   First Class Mail and Email
                                                                                                ATTN: MATTHEW T. SCHAEFFER
                                                                                                10 WEST BROAD STREET
                                                                                                SUITE 2100
COUNSEL TO COMENITY CAPITAL BANK                             BAILEY CAVALIERI LLC               COLUMBUS OH 43215                                                mschaeffer@baileycav.com         First Class Mail and Email
                                                                                                ATTN: ROBERT B. BERNER
                                                                                                1250 KETTERING TOWER
COUNSEL TO COMENITY CAPITAL BANK                             BAILEY CAVALIERI LLC               DAYTON OH 45423                                                  rberner@baileycav.com            First Class Mail and Email

COUNSEL TO ACADIA REALTY LIMITED PARTNERSHIP, CENTERCAL
PROPERTIES, LLC, KRE BROADWAY MALL OWNER, LLC, MEMORIAL
CITY MALL LP, MONTEBELLO TOWN CENTER INVESTORS LLC,
STARWOOD RETAIL PARTNERS LLC, PGIM REAL ESTATE, RETAIL
PROPERTIES OF AMERICA, INC., THE FORBES COMPANY, LLC, THE                                        ATTN: DUSTIN P. BRANCH, NAHAL ZARNIGHIAN
MACERICH COMPANY, TRADEMARK PROPERTY COMPANY, WHITE                                              2029 CENTURY PARK EAST
PLAINS GALLERIA LIMITED PARTNERSHIP AND YTC MALL OWNER,                                          SUITE 800                                                       branchd@ballardspahr.com
LLC                                                          BALLARD SPAHR LLP                   LOS ANGELES CA 90067‐2909                                       zarnighiann@ballardspahr.com     First Class Mail and Email

COUNSEL TO FEDERAL REALTY INVESTMENT TRUST, UBS REALTY
INVESTORS LLC, URBAN EDGE PROPERTIES, ACADIA REALTY LIMITED
PARTNERSHIP, CENTERCAL PROPERTIES, LLC, KRE BROADWAY MALL
OWNER, LLC, MEMORIAL CITY MALL LP, MONTEBELLO TOWN
CENTER INVESTORS LLC, STARWOOD RETAIL PARTNERS LLC, PGIM
REAL ESTATE, RETAIL PROPERTIES OF AMERICA, INC., THE FORBES
COMPANY, LLC, THE MACERICH COMPANY, TRADEMARK PROPERTY                                           ATTN: LESLIE C. HEILMAN, LAUREL D. ROGLEN
COMPANY, WHITE PLAINS GALLERIA LIMITED PARTNERSHIP, YTC                                          919 N. MARKET STREET
MALL OWNER, LLC, AND NORTH LOOP SHOPPING CENTER, L.P. AND                                        11TH FLOOR                                                      heilmanl@ballardspahr.com
GALLERIA MALL INVESTORS LP                                  BALLARD SPAHR LLP                    WILMINGTON DE 19801‐3034                                        roglenl@ballardspahr.com         First Class Mail and Email
                                                                                                 ATTN: KEVIN M. NEWMAN
                                                                                                 BARCLAY DAMON TOWER
COUNSEL TO BLOOMFIELD HOLDINGS, LLC AND PYRAMID                                                  125 EAST JEFFERSON STREET
MANAGEMENT GROUP, LLC                                        BARCLAY DAMON LLP                   SYRACUSE NY 13202                                               knewman@barclaydamon.com         Email
                                                                                                 ATTN: NICLAS A. FERLAND, ILAN MARKUS
                                                                                                 545 LONG WHARF DRIVE
COUNSEL TO WESTFIELD (URW), LLC, WESTFIELD, LLC AND BROOKS                                       9TH FLOOR                                                       NFerland@barclaydamon.com
SHOPPING CENTERS, LLC, TOP 50 UNSECURED CREDITOR           BARCLAY DAMON LLP                     NEW HAVEN CT 06511                                              imarkus@barclaydamon.com         First Class Mail and Email
                                                                                                 ATTN: JENNIFER R. HOOVER, JOHN C. GENTILE, MICHAEL J. BARRIE,
                                                                                                 KEVIN M. CAPUZZI                                                jhoover@beneschlaw.com
COUNSEL TO CAPREF LLOYD II LLC, CAPREF STRAND LLC, AND                                           222 DELAWARE AVENUE                                             jgentile@beneschlaw.com
CAPREF BURBANK LLC, AND PREP HILLSIDE REAL ESTATE LLC, AND   BENESCH, FRIEDLANDER, COPLAN &      SUITE 801                                                       mbarrie@beneschlaw.com
STOCKTON STREET PROPERTIES, INC.                             ARONOFF LLP                         WILMINGTON DE 19801                                             kcapuzzi@beneschlaw.com          Email



         In re: Forever 21, Inc., et al.
         Case No. 19‐12122 (KG)                                                                              Page 1 of 14
                                                                   Case 19-12122-KG                    Doc 208             Filed 10/16/19             Page 5 of 20
                                                                                                                  Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                               DESCRIPTION                                       NAME                                              ADDRESS                                           EMAIL                      METHOD OF SERVICE
                                                                                                      ATTN: MR. KWAK, CEO
                                                                                                      1302 KOLON DIGITAL TOWER BILLANT II
TOP 50 UNSECURED CREDITOR                                      B‐HEIM CORP.                           SEOUL SOUTH KOREA                                       yckwak@bheim.co.kr                             First Class Mail and Email
                                                                                                      ATTN: KELLY JIN, GENERAL MANAGER
                                                                                                      11/F CAPITAL CENTRE
                                                                                                      151 GLOUCESTER ROAD WANCHAI
TOP 50 UNSECURED CREDITOR                                      BONA INDUSTRIAL CO., LIMITED           HONG KONG 202100 HONG KONG                              kelly@linsheng.sh.cn                           First Class Mail and Email
                                                                                                      ATTN: JOHN YUN, GENERAL MANAGER
                                                                                                      ROOM NO. 19‐1106
                                                                                                      NO 1515 GUMEI ROAD XUHUI DISTRICT
TOP 50 UNSECURED CREDITOR                                      BRISTAR (H.K.) INTERNATIONAL TRADING   SHANGHAI CHINA                                          john.hk@bristar‐hk.com                         First Class Mail and Email
                                                                                                      ATTN: STACIE L. HERRON, EVP & GENERAL COUNSEL
                                                                                                      CHICAGO OFFICE
                                                                                                      350 N ORLEANS ST., SUITE 300
TOP 50 UNSECURED CREDITOR                                      BROOKFIELD PROPERTIES                  CHICAGO IL 60654                                        stacie.herron@brookfieldpropertiesretail.com   First Class Mail and Email
                                                                                                      ATTN: KRISTEN N. PATE
                                                                                                      350 N. ORLEANS STREET,
                                                                                                      SUITE 300
COUNSEL TO BROOKFIELD PROPERTY REIT INC.                       BROOKFIELD PROPERTY REIT, INC.         CHICAGO IL 60654‐1607                                   bk@brookfieldpropertiesretail.com              Email
                                                                                                      ATTN: J. CORY FALGOWSKI
                                                                                                      1201 N. MARKET STREET
COUNSEL TO LEEDS RETAIL CENTER, LLC, G&I VII RETAIL CARRIAGE                                          SUITE 1407
LLC, AND G&I VII RENO OPERATING LLC                            BURR & FORMAN LLP                      WILMINGTON DE 19801                                     jfalgowski@burr.com                            Email
                                                                                                      ATTN: JOE A. JOSEPH, REGAN LOPER
COUNSEL TO LEEDS RETAIL CENTER, LLC, G&I VII RETAIL CARRIAGE                                          420 N. 20TH STREET, 3400                                jjoseph@burr.com
LLC, AND G&I VII RENO OPERATING LLC                            BURR & FORMAN LLP                      BIRMINGHAM AL 35203                                     rloper@burr.com                                Email
                                                                                                      ATTN: ANDY WANG, CEO
                                                                                                      ROOM 1603
                                                                                                      NO.33 GONGNONG ROAD
TOP 50 UNSECURED CREDITOR                                      C&C NANTONG CATHAY CLOTHING CO LTD     NANTONG 226100 CHINA                                    andywang@cathayclothing.com                    First Class Mail and Email
                                                                                                      ATTN: DAVID WANG, OWNER
                                                                                                      ROOM 909 9/F TOWER 2 GRAND PLAZA
                                                                                                      665 NATHAN ROAD
TOP 50 UNSECURED CREDITOR                                      C&D GARMENTS CO., LIMITED              MONG KOK HONG KONG                                      jessica@canddgarments.com                      First Class Mail and Email
COUNSEL TO THE MARION PLAZA, INC. DBA EASTWOOD MALL;
HUNTINGTON MALL COMPANY DBA HUNTINGTON MALL AND                                                       ATTN: RICHARD T. DAVIS
CAFARO‐PEACHCREEK JOINT VENTURE PARTNERSHIP DBA                                                       5577 YOUNGSTOWN‐WARREN RD.
MILLCREEK MALL                                                 CAFARO MANAGEMENT COMPANY              NILES OH 44446                                          rdavis@cafarocompany.com                       Email
                                                                                                      ATTN: LARRY LIU, CEO
                                                                                                      2FL A9BLDG 9# JIUSHENG ROAD HZ. ZJ.
TOP 50 UNSECURED CREDITOR                                      CHINA STAGE/ZHEJIANG C STAGE IMPORT    HANGZHOU 31001 CHINA                                    larry@stagegroup.com                           First Class Mail and Email
                                                                                                      ATTN: ROBERT FRANKLIN
                                                                                                      201 S. TRYON STREET
INTERESTED PARTY                                               CIT GROUP INC.                         CHARLOTTE NC 28202                                      robert.franklin@cit.com                        First Class Mail and Email
COUNSEL TO MACOMB CENTER PARTNERS, LLC, VESTAR DRM‐                                                   ATTN: DAVID M. BLAU
OPCO, LLC, VESTAR CPT TEMPE MARKETPLACE, LLC, AND CPT                                                 151 S. OLD WOODWARD AVE., STE. 200
RIVERSIDE PLAZA, LLC                                           CLARK HILL, PLC                        BIRMINGHAM MI 48009                                     dblau@clarkhill.com                            Email
COUNSEL TO MACOMB CENTER PARTNERS, LLC, VESTAR DRM‐                                                   ATTN: KAREN M. GRIVNER
OPCO, LLC, VESTAR CPT TEMPE MARKETPLACE, LLC, AND CPT                                                 824 N. MARKET ST., STE. 710
RIVERSIDE PLAZA, LLC                                           CLARK HILL, PLC                        WILMINGTON DE 19801                                     kgrivner@clarkhill.com                         Email




         In re: Forever 21, Inc., et al.
         Case No. 19‐12122 (KG)                                                                                   Page 2 of 14
                                                             Case 19-12122-KG               Doc 208             Filed 10/16/19             Page 6 of 20
                                                                                                       Exhibit A
                                                                                                  Core/2002 Service List
                                                                                                 Served as set forth below

                               DESCRIPTION                                    NAME                                    ADDRESS                                             EMAIL           METHOD OF SERVICE
                                                                                           ATTN: BANKRUPTCY DEPT
                                                                                           APARTADO 9020192
ATTORNEY GENERAL                                         COMMONWEALTH OF PUERTO RICO       SAN JUAN PR 00902‐0192                                                                      First Class Mail
                                                                                           ATTN: CEMIL KOLUNSAG, BOARD CHAIRMAN
                                                                                           PORT SAID PUBLIC INVESTMENT FREE ZONE EGYPT
TOP 50 UNSECURED CREDITOR                                CRS DENIM GARMENTS EGYPT S.A.E    PORT SAID EGYPT                                                                             First Class Mail
                                                                                           ATTN: ZILLAH FRAMPTON
                                                                                           820 N FRENCH ST
DELAWARE DIVISION OF REVENUE                             DELAWARE DIVISION OF REVENUE      WILMINGTON DE 19801                                       FASNOTIFY@STATE.DE.US             First Class Mail and Email
                                                                                           CORPORATIONS FRANCHISE TAX
                                                                                           PO BOX 898
DELAWARE SECRETARY OF STATE                              DELAWARE SECRETARY OF STATE       DOVER DE 19903                                            DOSDOC_FTAX@STATE.DE.US           First Class Mail and Email
                                                                                           ATTN: BANKRUPTCY DEPT
                                                                                           820 SILVER LAKE BLVD
                                                                                           STE 100
DELAWARE STATE TREASURY                                  DELAWARE STATE TREASURY           DOVER DE 19904                                            STATETREASURER@STATE.DE.US        First Class Mail and Email
                                                                                           ATTN: MANSON, OWNER
                                                                                           1358, NANYUAN WEST RD
                                                                                           QIDONG CITY QIDONG
TOP 50 UNSECURED CREDITOR                                DILONG FASHION INC.               JIANG SU PROVINCE CHINA                                   Manson@dilongfashion.com          First Class Mail and Email
                                                                                           ATTN: R. CRAIG MARTIN                                     craig.martin@us.dlapiper.com
                                                                                           1201 NORTH MARKET STREET, SUITE 2100
COUNSEL TO MC ASB 10 SSS, LLC (THE “LANDLORD”)           DLA PIPER LLP (US)                WILMINGTON DE 19801                                       Craig.Martin@dlapiper.com         Email
                                                                                           ATTN: RICHARD M. KREMEN, ESQ. AND KRISTY N. GRACE, ESQ.
                                                                                           6225 SMITH AVENUE                                         richard.kremen@us.dlapiper.com
COUNSEL TO MC ASB 10 SSS, LLC (THE “LANDLORD”)           DLA PIPER LLP (US)                BALTIMORE MD 21209                                        kristy.grace@us.dlapiper.com      Email
                                                                                           1265 SCOTTSVILLE ROAD
COUNSEL TO EASTVIEW MALL, LLC AND GREECE RIDGE, LLC      DONALD C. COWAN, JR.              ROCHESTER NY 14624                                                                          First Class Mail
                                                                                           ATTN: JS KIM & CATHY CHUNG, OWNER
                                                                                           904, DAEJONG BLDG BLDG. 143‐48
                                                                                           SAMSUNG‐DONG, GANGNAM‐GU                                  jskim@dong‐suh.com
TOP 50 UNSECURED CREDITOR                                DONGSUH INTERNATIONAL CO., LTD.   SEOUL SOUTH KOREA                                         cchung@dong‐suh.com               First Class Mail and Email
                                                                                           ATTN: AMISH R. DOSHI
                                                                                           1979 MARCUS AVENUE
                                                                                           SUITE 210E
COUNSEL TO ORACLE AMERICA, INC.                          DOSHI LEGAL GROUP, P.C.           LAKE SUCCESS NY 11042                                     amish@doshilegal.com              First Class Mail and Email
                                                                                           ATTN: JARRET P. HITCHINGS
                                                                                           222 DELAWARE AVENUE, SUITE 1600
COUNSEL TO NORTHWOOD PL HOLDINGS LP                      DUANE MORRIS LLP                  WILMINGTON DE 19801‐1659                                  jphitchings@duanemorris.com       First Class Mail and Email
                                                                                           ATTN: BANKRUPTCY DEPT
                                                                                           1650 ARCH STREET
ENVIRONMENTAL PROTECTION AGENCY ‐ REGION 3               ENVIRONMENTAL PROTECTION AGENCY   PHILADELPHIA PA 19103‐2029                                                                  First Class Mail
                                                                                           ATTN: RICK MALONEY, ECOMMERCE DIRECTOR
                                                                                           PO BOX 7221
TOP 50 UNSECURED CREDITOR                                FEDEX                             PASADENA CA 91109‐7321                                    rmaloney@fedex.com                First Class Mail and Email
                                                                                           ATTN: TERENCE G. BANICH
COUNSEL TO BRAVADO INTERNATIONAL GROUP MERCHANDISING                                       321 N. CLARK ST.
SERVICES, INC. AND UNIVERSAL MUSIC GROUP INTERNATIONAL                                     SUITE 800
LIMITED                                                  FOX ROTHSCHILD LLP                CHICAGO IL 60654                                          tbanich@foxrothschild.com         Email
                                                                                           ATTN: BRAD ERIC SHELER AND JENNIFER L. RODBURG
                                                         FRIED, FRANK, HARRIS, SHRIVER &   ONE NEW YORK PLAZA                                        brad.scheler@friedfrank.com
COUNSEL TO CERTAIN OF THE LANDLORDS                      JACOBSON LLP                      NEW YORK NY 10004                                         jennifer.rodburg@friedfrank.com   First Class Mail and Email



         In re: Forever 21, Inc., et al.
         Case No. 19‐12122 (KG)                                                                        Page 3 of 14
                                                      Case 19-12122-KG                    Doc 208             Filed 10/16/19          Page 7 of 20
                                                                                                     Exhibit A
                                                                                                Core/2002 Service List
                                                                                               Served as set forth below

                               DESCRIPTION                        NAME                                               ADDRESS                                         EMAIL                METHOD OF SERVICE
                                                                                         ATTN: RONALD E. GOLD, A.J. WEBB
                                                                                         3300 GREAT AMERICAN TOWER
                                                                                         301 EAST FOURTH STREET                                  rgold@fbtlaw.com
COUNSEL TO WASHINGTON PRIME GROUP INC.            FROST BROWN TODD LLC                   CINCINNATI OH 45202                                     awebb@fbtlaw.com                      Email
                                                                                         ATTN: MICHAEL BUSENKELL, AMY D. BROWN, SARAH M. ENNIS
                                                                                         1201 NORTH ORANGE STREET                                mbusenkell@gsbblaw.com
                                                                                         SUITE 300                                               abrown@gsbblaw.com
COUNSEL TO KUKDONG CORPORATION                    GELLERT SCALI BUSENKELL & BROWN, LLC   WILMINGTON DE 19801                                     sennis@gsbblaw.com                    Email
                                                                                         ATTN: MICHAEL A. SHAKOURI
                                                                                         1800 CENTURY PARK EAST
                                                                                         SUITE 1860
COUNSEL TO 5060 MONTCLAIR PLAZA LANE OWNER, LLC   GOODKIN LAW GROUP, APC                 LOS ANGELES CA 90067                                    mshakouri@goodkinlaw.com              Email

                                                                                     ATTN: DOUGLAS B. ROSNER, ESQ. AND VANESSA P. MOODY, ESQ.
                                                                                     400 ATLANTIC AVENUE                                         drosner@goulstonstorrs.com
COUNSEL TO ALLSTATE ROAD (EDENS), LLC             GOULSTON & STORRS PC               BOSTON MA 02110‐3333                                        vmoody@goulstonstorrs.com             Email
                                                                                     ATTN: JEFFREY A. KRIEGER
COUNSEL TO GREENBERG GLUSKER FIELDS CLAMAN &      GREENBERG GLUSKER FIELDS CLAMAN &  1900 AVENUE OF THE STARS, STE. 2100
MACHTINGER LLP                                    MACHTINGER LLP                     LOS ANGELES CA 90067                                        JKrieger@GreenbergGlusker.com         First Class Mail and Email
                                                                                     ATTN: MINGPENG XIONG, OWNER
                                                                                     FLOOR 5 NO 11, THE 9TH INDUSTRY DAPU XINXHI TOWN
                                                                                     BAIYUN DIS
TOP 50 UNSECURED CREDITOR                         GUANGZHOU JIAYIWU FASHION CO., LTD GUANGZHOU CHINA                                             Tony@gwports.com                      First Class Mail and Email
                                                                                     ATTN: XU YAN HUA, CEO
                                                                                     XIAN SHUI LING ROAD, JINSHI AVE
                                                  GUANGZHOU YONGHENG FASHION GROUP SHI LING TOWN, HUADU DISTRICT
TOP 50 UNSECURED CREDITOR                         CO                                 GUANGZHOU CITY CHINA                                        yh_group@yongheng‐fg.com              First Class Mail and Email
                                                                                     ATTN: ROSANNE T. MATZAT
                                                                                     488 MADISON AVENUE
INTERESTED PARTY                                  HAHN & HESSEN LLP                  NEW YORK NY 10022                                           RMatzat@hahnhessen.com                First Class Mail and Email
                                                                                     ATTN: JOAQUIN J. ALEMANY
                                                                                     701 BRICKELL AVENUE
COUNSEL TO PLAZA LAS AMERICAS, INC. AND PLAZA                                        SUITE 3300
DEL CARIBE, S.E.                                  HOLLAND & KNIGHT LLP               MIAMI FL 33131                                              jjalemany@hklaw.com                   Email
                                                                                     ATTN: LAWRENCE A. LICHTMAN
                                                                                     2290 FIRST NATIONAL BUILDING
                                                                                     660 WOODWARD AVENUE
COUNSEL TO QKC MAUI OWNER, LLC                    HONIGMAN LLP                       DETROIT MI 48226                                            llichtman@honigman.com                Email
                                                                                     ATTN: LIZHE JUN ‐ PRESIDENT, ANNIE ‐ GENERAL MANAGER
                                                                                     RM #608 HUANGGUAN PLAZA
                                                                                     YINGCHUN RD. HUNCHUN CITY, JINLIN P                         sunnyprice@sunnyapparel.com.cn
TOP 50 UNSECURED CREDITOR                         HUNCHUN SUNNY GROUP CO., LTD       HUNCHUN CITY 11111 CHINA                                    lizhejun@sunnyapparel.com.cn          First Class Mail and Email
                                                                                     ATTN: CALEB T. HOLZAEPFEL
                                                                                     736 GEORGIA AVENUE, SUITE 300
COUNSEL TO CBL & ASSOCIATES MANAGEMENT, INC.      HUSCH BLACKWELL LLP                CHATTANOOGA TN 37402                                        caleb.holzaepfel@huschblackwell.com   Email
                                                                                     ATTN: PAUL WEARING
                                                                                     SPECIAL HANDLING GROUP
                                                                                     7100 HIGHLANDS PKWY
IBM CREDIT LLC                                    IBM CREDIT LLC                     SMYRNA GA 30082                                                                                   First Class Mail




         In re: Forever 21, Inc., et al.
         Case No. 19‐12122 (KG)                                                                      Page 4 of 14
                                                                   Case 19-12122-KG            Doc 208             Filed 10/16/19            Page 8 of 20
                                                                                                          Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

                               DESCRIPTION                                      NAME                                     ADDRESS                                                 EMAIL                    METHOD OF SERVICE
                                                                                              ATTN: MR. OH, CEO
                                                                                              5F INKYUNG BLDG 37
                                                                                              JANGHAN‐RO DONGDAEMUN‐GU
TOP 50 UNSECURED CREDITOR                                      IN KYUNG APPAREL               SEOUL 02629 SOUTH KOREA                                       ik0722@inkyungapparel.co.kr                First Class Mail and Email
                                                                                              ATTN: SUNGSOO KIM, OWNER
                                                                                              18FL, CENTERPOINT SEOCHO BD 304
                                                                                              HYORYEONG‐RO
TOP 50 UNSECURED CREDITOR                                      INTEC LTD                      SEOCHO‐GU 06720 SOUTH KOREA                                   sskim@intecltd.com                         First Class Mail and Email
                                                                                              CENTRALIZED INSOLVENCY OPERATION
                                                                                              2970 MARKET ST
                                                                                              MAIL STOP 5‐Q30.133
IRS INSOLVENCY SECTION                                         INTERNAL REVENUE SERVICE       PHILADELPHIA PA 19104‐5016                                                                               First Class Mail
                                                                                              CENTRALIZED INSOLVENCY OPERATION
                                                                                              PO BOX 7346
IRS INSOLVENCY SECTION                                         INTERNAL REVENUE SERVICE       PHILADELPHIA PA 19101‐7346                                                                               First Class Mail
                                                                                              ATTN: KEVIN PIROZZOLI
                                                                                              101 CALIFORNIA STREET
                                                                                              SUITE 1800
COUNSEL TO STOCKTON STREET PROPERTIES, INC.                    INVESCO REAL ESTATE            SAN FRANCISO CA 94111                                         kevin.pirozzoli@invesco.com                Email
                                                                                              ATTN: MARK ZHAO, CEO
                                                                                              23‐29 FLOOR, GUOTAI NEW CENTURY PLAZA
                                                                                              125 RENMIN ROAD
TOP 50 UNSECURED CREDITOR                                      JIANGSU GTIG EASTAR CO., LTD   ZHANGJIAGANG CHINA                                            Mark_Zhao@gtig‐eastar.com                  First Class Mail and Email
                                                                                              ATTN: ABL ACCOUNT EXECUTIVE
FIRST PRIORITY REPRESENTATIVE FOR AND ON BEHALF OF THE                                        3 PARK PLAZA, SUITE 900
FIRST PRIORITY SECURED PARTIES                                 JPMORGAN CHASE BANK, N.A.      IRVINE CA 92614                                                                                          First Class Mail
COUNSEL TO GREGORY GREENFIELD & ASSOCIATES, LTD., JONES                                                                                                       KDWBankruptcyDepartment@kelleydrye.com
LANG LASALLE AMERICAS, INC., HINES GLOBAL REIT, REGENCY                                       ATTN: ROBERT L. LEHANE, JENNIFER D. RAVIELE, MICHAEL W. REINING rlehane@kelleydrye.com
CENTERS, L.P., SHOPCORE PROPERTIES, L.P., SITE CENTERS CORP.                                  101 PARK AVENUE                                                 jraviele@kelleydrye.com
AND TURNBERRY ASSOCIATES                                       KELLEY DRYE & WARREN LLP       NEW YORK NY 10178                                               mreining@kelleydrye.com                  Email
                                                                                              ATTN: ANUP SATHY, P.C.
                                                                                              300 NORTH LASALLE STREET
COUNSEL TO DEBTOR                                              KIRKLAND & ELLIS LLP           CHICAGO IL 60654                                                anup.sathy@kirkland.com                  Email
                                                                                              ATTN: JOSHUA A. SUSSBERG, P.C., APARNA YENAMANDRA
                                                                                              601 LEXINGTON AVENUE                                            joshua.sussberg@kirkland.com
COUNSEL TO DEBTOR                                              KIRKLAND & ELLIS LLP           NEW YORK NY 10022                                               aparna.yenamandra@kirkland.com           Email
                                                                                              ATTN: YK KIM ‐ CEO, MICHELLE PARK ‐ CFO
                                                                                              # 4TH FL, JAEYOUNG BLDG
                                                                                              63 NONHYEON‐ RO 31 GIL                                          ykkim@kisoo1.co.kr
TOP 50 UNSECURED CREDITOR                                      KISOO K. TRADING CO., LTD      SEOCHO‐GU 135‐080 SOUTH KOREA                                   michelle.p@kisoo1.co.kr                  First Class Mail and Email
                                                                                              ATTN: MR. MA, PRESIDENT
                                                                                              3F, 958‐22, DAICHI‐DONG,
                                                                                              KANGNAM‐GU
TOP 50 UNSECURED CREDITOR                                      KNF INTERNATIONAL CO., LTD     SEOUL SOUTH KOREA                                               samma@knf‐international.com              First Class Mail and Email
                                                                                              ATTN: SK BYUN, CEO
                                                                                              7F, DONGBO BLDG.
                                                                                              405 CHOENHO‐ DAERO
TOP 50 UNSECURED CREDITOR                                      KUKDONG CORPORATION            DONGDAEMUN‐GU SOUTH KOREA                                       skbyun@kd.co.kr                          First Class Mail and Email
                                                                                              ATTN: JEFFREY KURTZMAN
                                                                                              401 S. 2ND STREET
COUNSEL TO 17TH 7 CHESTNUT REALTY LLC AND PREIT SERVICES,                                     SUITE 200
LLC                                                            KURTZMAN STEADY, LLC           PHILADELPHIA PA 19147                                           kurtzman@kurtzmansteady.com              Email



         In re: Forever 21, Inc., et al.
         Case No. 19‐12122 (KG)                                                                           Page 5 of 14
                                                              Case 19-12122-KG                    Doc 208             Filed 10/16/19           Page 9 of 20
                                                                                                             Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below

                               DESCRIPTION                                NAME                                             ADDRESS                                             EMAIL                   METHOD OF SERVICE
                                                                                               ATTN: DAVID, PRESIDENT
                                                                                               4F DAESHIN B/D, 20 DOSANDAE‐RO 49GIL
                                                                                               GANGNAM‐GU
TOP 50 UNSECURED CREDITOR                               L&C CORPORATION, INC.                  SEOUL 06019 SOUTH KOREA                                    david@sidusgroupinc.com                   First Class Mail and Email
                                                                                               ATTN: BRUCE ROBIN, OWNER
                                                                                               2405 LEBANON ROAD
TOP 50 UNSECURED CREDITOR                               LAFAYETTE ENGINEERING, INC             DANVILLE KY 40422                                          bruce.robbins@lafayette‐engineering.com   First Class Mail and Email
                                                                                               ATTN: ADAM G. LANDIS, KERRI K. MUMFORD, JENNIFER L. CREE
                                                                                               919 MARKET STREET                                          landis@lrclaw.com
                                                                                               SUITE 1800                                                 mumford@lrclaw.com
COUNSEL TO TC LENDING, LLC                              LANDIS RATH & COBB LLP                 WILMINGTON DE 19801                                        cree@lrclaw.com                           First Class Mail and Email
                                                                                               ATTN: SUSAN E. KAUFMAN
                                                                                               919 N. MARKET STREET
COUNSEL TO TAUBMAN LANDLORDS, WESTFIELD, LLC AND BROOKS                                        SUITE 460
SHOPPING CENTERS, LLC                                   LAW OFFICE OF SUSAN E. KAUFMAN, LLC    WILMINGTON DE 19801                                        skaufman@skaufmanlaw.com                  First Class Mail and Email
                                                                                               ATTN: KEVIN S. NEIMAN
                                                                                               999 18TH STREET, SUITE 1230 S
COUNSEL TO NORTHWOOD PL HOLDINGS LP                     LAW OFFICES OF KEVIN S. NEIMAN, PC     DENVER CO 80202                                            kevin@ksnpc.com                           First Class Mail and Email
                                                                                               ATTN: STEVEN J. BARKIN
                                                                                               3700 WILSHIRE BOULEVARD
                                                                                               SUITE 950
COUNSEL TO LOVE VINTAGE, INC.                           LAW OFFICES OF STEVEN J. BARKIN        LOS ANGELES CA 90010                                       stevenbarkin@gmail.com                    Email
                                                                                               ATTN: MR. AHN, CEO
                                                                                               E 1506, 7, YEONMUJANG 5GA‐GIL
                                                                                               SEONGDONG‐GU
TOP 50 UNSECURED CREDITOR                               LEUKON INC.                            SEOUL SOUTH KOREA                                          ksahn@leukon.co.kr                        First Class Mail and Email
                                                                                               ATTN: DIANE W. SANDERS
COUNSEL TO NUECES COUNTY HIDALGO COUNTY CITY OF MCALLEN                                        PO BOX 17428
MCLENNAN COUNTY SAN MARCOS CISD                         LINEBARGER GOGGAN BLAIR & SAMPSON AUSTIN TX 78760‐7428                                            austin.bankruptcy@publicans.com           First Class Mail and Email
                                                                                               ATTN: DON STECKER
                                                                                               711 NAVARRO STREET
                                                                                               SUITE 300
COUNSEL TO BEXAR COUNTY AND CITY OF EL PASO             LINEBARGER GOGGAN BLAIR & SAMPSON SAN ANTONIO TX 78205                                            sanantonio.bankruptcy@publicans.com       Email
                                                                                               ATTN: ELIZABETH WELLER
                                                                                               2777 N. STEMMONS FREEWAY
COUNSEL TO SMITH COUNTY, NORTHWEST ISD, TARRANT COUNTY,                                        SUITE 100
CITY OF FRISCO, DALLAS COUNTY AND ALLEN ISD             LINEBARGER GOGGAN BLAIR & SAMPSON DALLAS TX 75207                                                 dallas.bankruptcy@publicans.com           Email
COUNSEL TO CYPRESS ‐ FAIRBANKS ISD, HARRIS COUNTY,                                             ATTN: JOHN P. DILLMAN
JEFFERSON COUNTY, MONTGOMERY COUNTY, AND FORT BEND      LINEBARGER GOGGAN BLAIR & SAMPSON, PO BOX 3064
COUNTY                                                  LLP                                    HOUSTON TX 77253‐3064                                      houston_bankruptcy@publicans.com          Email
                                                                                               ATTN: BILL PALMER, AVP ASSET MANAGEMENT
                                                                                               1162 PITTSFORD‐VICTOR ROAD
                                                                                               SUITE 100
TOP 50 UNSECURED CREDITOR                               MACERICH                               PITTSFORD NY 14534                                         Bill.palmer@macerich.com                  First Class Mail and Email
                                                                                               ATTN: KAY CHUNG, SAM PARK, OWNER
                                                                                               RM 704, GABEUL GREATVALLY BLDG B
                                                                                               DONG 60‐5, GEUMCHEON‐GU
TOP 50 UNSECURED CREDITOR                               MARJO APPAREL                          SEOUL SOUTH KOREA                                          chung@marjokor.com                        First Class Mail and Email
COUNSEL TO THE COUNTY OF BRAZOS, TEXAS, THE COUNTY OF                                          ATTN: TARA LEDAY
DENTON, TEXAS, THE COUNTY OF HAYS, TEXAS AND THE COUNTY                                        P.O. BOX 1269
OF WILLIAMSON, TEXAS                                    MCCREARY, VESELKA, BRAGG & ALLEN, P.C. ROUND ROCK TX 78680                                        tleday@mvbalaw.com                        Email




         In re: Forever 21, Inc., et al.
         Case No. 19‐12122 (KG)                                                                              Page 6 of 14
                                                                 Case 19-12122-KG                   Doc 208             Filed 10/16/19           Page 10 of 20
                                                                                                                Exhibit A
                                                                                                           Core/2002 Service List
                                                                                                          Served as set forth below

                               DESCRIPTION                                    NAME                                            ADDRESS                                          EMAIL             METHOD OF SERVICE
                                                                                                    ATTN: KATE P. FOLEY
COUNSEL TO ASHEVILLE RETAIL ASSOCIATES LLC, NED ALTOONA LLC                                         1800 WEST PARK DR.
AND PALM BEACH OUTLETS I, LLC, ASSIGNEE OF PALM BEACH MALL    MIRICK, O’CONNELL, DEMALLIE & LOUGEE, SUITE 400
HOLDINGS LLC                                                  LLP                                   WESTBOROUGH MA 01581                                 kfoley@mirickoconnell.com            Email
COUNSEL TO ASHEVILLE RETAIL ASSOCIATES LLC, NED ALTOONA LLC                                         ATTN: PAUL W. CAREY
AND PALM BEACH OUTLETS I, LLC, ASSIGNEE OF PALM BEACH MALL    MIRICK, O’CONNELL, DEMALLIE & LOUGEE, 100 FRONT STREET
HOLDINGS LLC                                                  LLP                                   WORCESTER MA 01608                                   pcarey@mirickoconnell.com            Email
                                                                                                    ATTN: STEVEN A. GINTHER
                                                                                                    301 W. HIGH STREET, ROOM 670
                                                              MISSOURI DEPARTMENT OF REVENUE,       PO BOX 475
COUNSEL TO MISSOURI DEPARTMENT OF REVENUE                     BANKRUPTCY UNIT                       JEFFERSON CITY MO 65105‐0475                         deecf@dor.mo.gov                     Email
                                                                                                    ATTN: RACHEL B. MERSKY AND BRIAN J. MCLAUGHLIN
COUNSEL TO CAFARO MANAGEMENT COMPANY, D/B/A MILLCREEK                                               1201 N. ORANGE STREET
MALL, THE MARION PLAZA, INC., D/B/A EASTWOOD MALL AND         MONZACK MERSKY MCLAUGHLIN AND         SUITE 400                                            rmersky@monlaw.com
HUNTINGTON MALL COMPANY                                       BROWDER, P.A.                         WILMINGTON DE 19801                                  bmclaughlin@monlaw.com               Email
                                                                                                    ATTN: RACHEL B. MERSKY
                                                                                                    1201 N. ORANGE STREET
                                                              MONZACK MERSKY MCLAUGHLIN AND         SUITE 400
COUNSEL TO KIMCO LANDLORDS                                    BROWDER, P.A.                         WILMINGTON DE 19801                                  rmersky@monlaw.com                   Email

COUNSEL TO THE DIP ABL ADMINISTRATIVE AGENT, AND                                                  ATTN: JULIA FROST‐DAVIES & CHRISTOPHER L. CARTER
JPMORGAN CHASE BANK, N.A., FIRST PRIORITY REPRESENTATIVE                                          ONE FEDERAL STREET                                     Julia.frost‐davies@morganlewis.com
FOR AND ON BEHALF OF THE FIRST PRIORITY SECURED PARTIES       MORGAN, LEWIS & BOCKIUS LLP         BOSTON MA 02110                                        christopher.carter@morganlewis.com   First Class Mail and Email
                                                                                                  ATTN: THOMAS B. WALPER
COUNSEL TO CERTAIN MAJORITY EQUITY HOLDERS FOR DEBTOR                                             350 SOUTH GRAND AVENUE, 50TH FLOOR
FOREVER 21, INC.                                              MUNGER, TOLLES & OLSON LLP          LOS ANGELES CA 90071                                   thomas.walper@mto.com                First Class Mail and Email
                                                                                                  ATTN: DAVID WANG, OWNER
                                                                                                  ROOM 1303‐1304
                                                                                                  NO. 33 BONGNONG ROD
TOP 50 UNSECURED CREDITOR                                     NANTONG D&J FASHION CO., LTD        NANTONG CHINA                                          david@djfashion.com.cn               First Class Mail and Email
                                                                                                  ATTN: MICHAEL CAO, PRESIDENT
                                                                                                  NO. 298 YINGYUAN ROAD
                                                                                                  TONGZHOU ZONE
TOP 50 UNSECURED CREDITOR                                     NANTONG Z&Z GARMENT CO., LTD        NANTONG CITY CHINA                                     Jing@zz‐garment.com                  First Class Mail and Email
                                                                                                  ATTN: KAREN CORDRY
                                                              NATIONAL ASSOCIATION OF ATTORNEYS   1850 M ST., NW 12TH FLOOR
NATIONAL ASSOCIATION OF ATTORNEYS GENERAL                     GENERAL                             WASHINGTON DC 20036                                                                         First Class Mail
                                                                                                  ATTN: MR. LAN ‐ OWNER & MR. CATER ‐ MANAGER
                                                                                                  3C NO 1238 WUZHONG ROAD                                Lan@newcenturytextiles.com
TOP 50 UNSECURED CREDITOR                                     NEW CENTURY TEXTILES LTD            SHANGHAI CHINA                                         Cater@newcenturytextiles.com         First Class Mail and Email
                                                                                                  ATTN: ADA GE, MANAGER
                                                                                                  60‐B DONG FENG ROAD EAST INDUSTRIAL OF FENGHUA
                                                                                                  MAOTOU VILLAGE, CHUNHU TOWN, FENGHUA NIN
TOP 50 UNSECURED CREDITOR                                     NINGBO LONG‐LAN FASHION GARMENT INC NINGBO 315500 CHINA                                    adage@longlanfs.com                  First Class Mail and Email
                                                                                                  ATTN: BRIAN M. MUCHINSKY & THOMAS W. STONE
                                                                                                  10500 NE 8TH STREET, SUITE 930                         bmuchinsky@noldmuchlaw.com
COUNSEL TO BELLEVUE SQUARE, LLC                               NOLD MUCHINSKY PLLC                 BELLEVUE WA 98004                                      tstone@noldmuchlaw.com               Email
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  590 S. MARINE CORPS DR., SUITE 901
ATTORNEY GENERAL                                              OFFICE OF THE ATTORNEY GENERAL GUAM TAMUNING GU 96913                                                                           First Class Mail




         In re: Forever 21, Inc., et al.
         Case No. 19‐12122 (KG)                                                                                 Page 7 of 14
                                                              Case 19-12122-KG                   Doc 208             Filed 10/16/19         Page 11 of 20
                                                                                                             Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below

                               DESCRIPTION                                 NAME                                              ADDRESS                                        EMAIL            METHOD OF SERVICE
                                                                                                 ATTN: JULIET M. SARKESSIAN
                                                                                                 844 KING STREET, STE 2207
                                                                                                 LOCKBOX 35
UNITED STATES TRUSTEE DISTRICT OF DELAWARE                 OFFICE OF THE UNITED STATES TRUSTEE   WILMINGTON DE 19801                                  juliet.m.sarkessian@usdoj.gov       First Class Mail and Email
                                                                                                 ATTN: TRACY SANDLER, KARIN SACHAR, DAVID ROSENBLAT
                                                                                                 100 KING STREET WEST                                 tsandler@osler.com
                                                                                                 1 FIRST CANADIAN PLACE, SUITE 6200, P.O. BOX 50      ksachar@osler.com
DEBTORS CANADIAN COUNSEL                                   OSLER, HOSKIN & HARCOURT LLP          TORONTO ON M5X 1B8 CA                                drosenblat@osler.com                First Class Mail and Email
                                                                                                 ATTN: LAURA DAVIS JONES & JAMES E. O’NEILL
                                                                                                 919 NORTH MARKET STREET, 17TH FLOOR
                                                                                                 P.O. BOX 8705                                        ljones@pszjlaw.com
CO‐COUNSEL TO DEBTOR                                       PACHULSKI STANG ZIEHL & JONES LLP     WILMINGTON DE 19899‐8705                             joneill@pszjlaw.com                 Email
                                                                                                 ATTN: SHERMAN MA, MANAGING DIRECTOR
                                                                                                 SUITES 1801‐02, 18/F ALLIANCE BUILDING
                                                                                                 130‐136 CONNAUGHT ROAD
TOP 50 UNSECURED CREDITOR                                  PALMY TIMES (HK) LIMITED              CENTRAL SHEUNG WAN HONG KONG                         sherman@palmytimes.com              First Class Mail and Email
                                                                                                 ATTN: DOUGLAS D. HERRMANN AND MARCY J. MCLAUGHLIN
                                                                                                 HERCULES PLAZA
COUNSEL TO HILCO MERCHANT RESOURCES, LLC AND GORDON                                              SUITE 5100                                           herrmannd@pepperlaw.com
BROTHERS RETAIL PARTNERS, LLC                              PEPPER HAMILTON LLP                   WILMINGTON DE 19899‐1709                             mclaughlinm@pepperlaw.com           First Class Mail and Email
                                                                                                 ATTN: CARLOS ARCE
                                                                                                 613 NW LOOP 410
                                                           PERDUE, BRANDON, FIELDER, COLLINS &   SUITE 550
COUNSEL TO MAVERICK COUNTY                                 MOTT, L.L.P.                          SAN ANTONIO TX 78216                                 carce@pbfcm.com                     First Class Mail and Email
                                                                                                 ATTN: EBONEY COBB
                                                                                                 500 E. BORDER STREET
COUNSEL TO ARLINGTON ISD, CROWLEY ISD, CITY OF GRAPEVINE   PERDUE, BRANDON, FIELDER, COLLINS &   SUITE 640
AND GRAPEVINE‐COLLEYVILLE ISD                              MOTT, L.L.P.                          ARLINGTON TX 76010                                   ecobb@pbfcm.com                     Email
                                                                                                 ATTN: JOHN T. BANKS
                                                                                                 3301 NORTHLAND DRIVE
                                                           PERDUE, BRANDON, FIELDER, COLLINS &   SUITE 505
COUNSEL TO CITY OF MERCEDES                                MOTT, L.L.P.                          AUSTIN TX 78731                                      jbanks@pbfcm.com                    First Class Mail and Email
                                                                                                 ATTN: LAURA J. MONROE
                                                           PERDUE, BRANDON, FIELDER, COLLINS &   P.O. BOX 817
COUNSEL TO LUBBOCK CENTRAL APRRAISAL DISTRICT              MOTT, L.L.P.                          LUBBOCK TX 79408                                     lmbkr@pbfcm.com                     Email
                                                                                                 ATTN: OWEN M. SONIK
                                                                                                 1235 NORTH LOOP WEST
COUNSEL TO HUMBLE INDEPENDENT SCHOOL DISTRICT AND CLEAR PERDUE, BRANDON, FIELDER, COLLINS &      SUITE 600
CREEK INDEPENDENT SCHOOL DISTRICT                       MOTT, L.L.P.                             HOUSTON TX 77008                                     osonik@pbfcm.com                    Email
                                                                                                 ATTN: MEYNARDO M. MENDOZA, VP ‐ CONTROLLERSHIP
                                                                                                 BLK 3 LOT 8 DONA ANDENG ST.
                                                                                                 BAYAN, LUMA
TOP 50 UNSECURED CREDITOR                                  PRAXTON COMMERCIAL CORP.              IMUS CAVITE 4103 PHILIPPINES                         Meynard.M.Mendoza@sm‐shoemart.com   First Class Mail and Email
                                                                                                 ATTN: JIANG MEIFEN, OWNER
                                                                                                 RM#1501, NO. 252. TIANDA LANE
                                                                                                 SOUTH BUSINESS DISCTRICT, LIN
TOP 50 UNSECURED CREDITOR                                  REGENTEX APPAREL LIMITED              NINGBO 31519 CHINA                                   lydia@regentexapparel.com           First Class Mail and Email
                                                                                                 ATTN: DANIEL CHENG, OWNER
                                                                                                 UNIT 1503‐04
                                                                                                 15/F SEAPOWER CENTER 73‐77
TOP 50 UNSECURED CREDITOR                                  RELIABLE INDUSTRIES LTD               LEI‐MUK RD HONG KONG                                 daniel@reliable‐hkg.com             First Class Mail and Email




         In re: Forever 21, Inc., et al.
         Case No. 19‐12122 (KG)                                                                              Page 8 of 14
                                                             Case 19-12122-KG                    Doc 208              Filed 10/16/19           Page 12 of 20
                                                                                                              Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below

                               DESCRIPTION                                  NAME                                            ADDRESS                                                  EMAIL        METHOD OF SERVICE
                                                                                                 ATTN: MARK D. COLLINS, DAVID T. QUEROLI
                                                                                                 ONE RODNEY SQUARE
COUNSEL TO JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE                                          920 NORTH KING STREET                                          collins@rlf.com
AGENT AND COLLATERAL AGENT                                RICHARDS, LAYTON & FINGER, P.A.        WILMINGTON DE 19801                                            queroli@rlf.com                First Class Mail and Email
                                                                                                 ATTN: STEVEN E. FOX, ESQ
                                                                                                 TIMES SQUARE TOWER
COUNSEL TO GORDON BROTHERS RETAIL PARTNERS, LLC AND                                              SEVEN TIMES SQUARE, SUITE 2506
HILCO MERCHANT RESOURCES, LLC                             RIEMER & BRAUNSTEIN LLP                NEW YORK NY 10036                                              sfox@riemerlaw.com             Email
                                                                                                 ATTN: FRED B. RINGEL
COUNSEL TO GREATER LAKESIDE CORPORATION AND NORTH         ROBINSON BROG LEINWAND GREENE          875 THIRD AVENUE, 9TH FLOOR
RIVERSIDE PARK ASSOCIATES LLC                             GENOVESE & GLUCK P.C.                  NEW YORK NY 10022                                              fbr@robinsonbrog.com           First Class Mail and Email
                                                                                                 ATTN: ELLEN WONG, OWNER
                                                                                                 RM 10, 6/F, LAURELS INDUSTRIAL CENTRE
                                                                                                 32 TAI YAU ST, SANPOK
TOP 50 UNSECURED CREDITOR                                 ROC RISE INDUSTRIAL                    KOWLOON 999077 HONG KONG                                       ellen@rocrise.com              First Class Mail and Email
                                                                                                 ATTN: MK KIM, SENIOR DIRECTOR
                                                                                                 SAE‐A BLDG.946‐12 DAECHI DONG
                                                                                                 KANGNAMGU
TOP 50 UNSECURED CREDITOR                                 SAE‐A TRADING CO.,LTD                  SEOUL SOUTH KOREA                                              mkkim@sae‐a.com                First Class Mail and Email
                                                                                                 ATTN: MR. PARK, CEO
                                                                                                 GAJWA‐DONG, B/2ND FLOOR/ 36
                                                                                                 BAEKBEOM‐RO 630 BEON‐GIL
TOP 50 UNSECURED CREDITOR                                 SAMWOO APPAREL                         SEO‐INCHEON SOUTH KOREA                                        chanpark@samwoo.in             First Class Mail and Email

                                                                                                ATTN: ADAM C. HARRIS, FREDERIC L. RAGUCCI, AND MARC B. FRIESS   Adam.Harris@srz.com
                                                                                                919 THIRD AVENUE                                                Frederic.Ragucci@srz.com
COUNSEL TO THE DIP TERM LOAN ADMINISTRATIVE AGENT         SCHULTE ROTH & ZABEL LLP              NEW YORK NY 10022                                               Marc.Friess@srz.com            First Class Mail and Email
                                                                                                ATTN: ADAM C. HARRIS, G. SCOTT LEONARD
                                                                                                919 THIRD AVENUE                                                adam.harris@srz.com
COUNSEL TO TC LENDING, LLC                                SCHULTE ROTH & ZABEL LLP              NEW YORK NY 10022                                               gregory.leonard@srz.com        First Class Mail and Email
                                                                                                SECRETARY OF THE TREASURY
                                                                                                100 F. STREET NE
SECURITIES AND EXCHANGE COMMISSION ‐ HEADQUARTERS         SECURITIES & EXCHANGE COMMISSION      WASHINGTON DC 20549                                             SECBANKRUPTCY@SEC.GOV          First Class Mail and Email
                                                                                                ATTN: BANKRUPTCY DEPT
                                                                                                BROOKFIELD PLACE
                                                          SECURITIES & EXCHANGE COMMISSION ‐ NY 200 VESEY STREET, STE 400                                       BANKRUPTCYNOTICESCHR@SEC.GOV
SECURITIES AND EXCHANGE COMMISSION ‐ REGIONAL OFFICE      OFFICE                                NEW YORK NY 10281‐1022                                          NYROBANKRUPTCY@SEC.GOV         First Class Mail and Email
                                                                                                ATTN: BANKRUPTCY DEPT
                                                                                                ONE PENN CENTER
                                                          SECURITIES & EXCHANGE COMMISSION ‐    1617 JFK BLVD, STE 520
SECURITIES AND EXCHANGE COMMISSION ‐ REGIONAL OFFICE      PHILADELPHIA OFFICE                   PHILADELPHIA PA 19103                                           SECBANKRUPTCY@SEC.GOV          First Class Mail and Email

                                                                                                 ATTN: STEVEN E. FIVEL, GENERAL COUNSEL AND RONALD M. TUCKER
COUNSEL TO SIMON PROPERTY GROUP, L.P., TOP 50 UNSECURED                                          225 WEST WASHINGTON STREET                                     sfivel@simon.com
CREDITOR                                                  SIMON PROPERTY GROUP                   INDIANAPOLIS IN 46204‐3438                                     rtucker@simon.com              First Class Mail and Email
                                                                                                 ATTN: MICHELLE E. SHRIRO
                                                                                                 16200 ADDISON ROAD
                                                                                                 SUITE 140
COUNSEL TO RED DEVELOPMENT, LLC                           SINGER & LEVICK, P.C.                  ADDISON TX 75001                                               mshriro@singerlevick.com       Email
                                                                                                 ATTN: BANKRUPTCY DEPT
                                                                                                 P.O. BOX 300152
ATTORNEY GENERAL                                          STATE OF ALABAMA ATTORNEY GENERAL      MONTGOMERY AL 36130‐0152                                                                      First Class Mail



         In re: Forever 21, Inc., et al.
         Case No. 19‐12122 (KG)                                                                               Page 9 of 14
                                               Case 19-12122-KG                   Doc 208             Filed 10/16/19      Page 13 of 20
                                                                                              Exhibit A
                                                                                         Core/2002 Service List
                                                                                        Served as set forth below

                              DESCRIPTION                  NAME                                            ADDRESS                        EMAIL      METHOD OF SERVICE
                                                                                 ATTN: BANKRUPTCY DEPT
                                                                                 P.O. BOX 110300
ATTORNEY GENERAL                            STATE OF ALASKA ATTORNEY GENERAL     JUNEAU AK 99811‐0300                                             First Class Mail
                                                                                 ATTN: BANKRUPTCY DEPT
                                                                                 2005 N CENTRAL AVE
ATTORNEY GENERAL                            STATE OF ARIZONA ATTORNEY GENERAL    PHOENIX AZ 85004‐2926                                            First Class Mail
                                                                                 ATTN: BANKRUPTCY DEPT
                                                                                 323 CENTER ST.
                                                                                 SUITE 200
ATTORNEY GENERAL                            STATE OF ARKANSAS ATTORNEY GENERAL LITTLE ROCK AR 72201‐2610                                          First Class Mail
                                                                                 ATTN: BANKRUPTCY DEPT
                                                                                 P.O. BOX 944255
ATTORNEY GENERAL                            STATE OF CALIFORNIA ATTORNEY GENERAL SACRAMENTO CA 94244‐2550                                         First Class Mail
                                                                                 ATTN: BANKRUPTCY DEPT
                                                                                 RALPH L. CARR COLORADO JUDICIAL CENTER
                                                                                 1300 BROADWAY, 10TH FLOOR
ATTORNEY GENERAL                            STATE OF COLORADO ATTORNEY GENERAL DENVER CO 80203                                                    First Class Mail
                                                                                 ATTN: BANKRUPTCY DEPT
                                            STATE OF CONNECTICUT ATTORNEY        55 ELM ST.
ATTORNEY GENERAL                            GENERAL                              HARTFORD CT 06106                                                First Class Mail
                                                                                 ATTN: BANKRUPTCY DEPT
                                                                                 CARVEL STATE OFFICE BLDG.
                                                                                 820 N. FRENCH ST.
ATTORNEY GENERAL                            STATE OF DELAWARE ATTORNEY GENERAL WILMINGTON DE 19801                                                First Class Mail
                                                                                 ATTN: BANKRUPTCY DEPT
                                                                                 THE CAPITOL, PL 01
ATTORNEY GENERAL                            STATE OF FLORIDA ATTORNEY GENERAL    TALLAHASSEE FL 32399‐1050                                        First Class Mail
                                                                                 ATTN: BANKRUPTCY DEPT
                                                                                 40 CAPITAL SQUARE, SW
ATTORNEY GENERAL                            STATE OF GEORGIA ATTORNEY GENERAL    ATLANTA GA 30334‐1300                                            First Class Mail
                                                                                 ATTN: BANKRUPTCY DEPT
                                                                                 425 QUEEN ST.
ATTORNEY GENERAL                            STATE OF HAWAII ATTORNEY GENERAL     HONOLULU HI 96813                                                First Class Mail
                                                                                 ATTN: BANKRUPTCY DEPT
                                                                                 700 W. JEFFERSON STREET
                                                                                 P.O. BOX 83720
ATTORNEY GENERAL                            STATE OF IDAHO ATTORNEY GENERAL      BOISE ID 83720‐1000                                              First Class Mail
                                                                                 ATTN: BANKRUPTCY DEPT
                                                                                 100 WEST RANDOLPH STREET
ATTORNEY GENERAL                            STATE OF ILLINOIS ATTORNEY GENERAL   CHICAGO IL 60601                                                 First Class Mail
                                                                                 ATTN: BANKRUPTCY DEPT
                                                                                 INDIANA GOVERNMENT CENTER SOUTH
                                                                                 302 W. WASHINGTON ST., 5TH FLOOR
ATTORNEY GENERAL                            STATE OF INDIANA ATTORNEY GENERAL    INDIANAPOLIS IN 46204                                            First Class Mail
                                                                                 ATTN: BANKRUPTCY DEPT
                                                                                 1305 E. WALNUT STREET
ATTORNEY GENERAL                            STATE OF IOWA ATTORNEY GENERAL       DES MOINES IA 50319                                              First Class Mail
                                                                                 ATTN: BANKRUPTCY DEPT
                                                                                 120 SW 10TH AVE., 2ND FLOOR
ATTORNEY GENERAL                            STATE OF KANSAS ATTORNEY GENERAL     TOPEKA KS 66612‐1597                                             First Class Mail




        In re: Forever 21, Inc., et al.
        Case No. 19‐12122 (KG)                                                                Page 10 of 14
                                               Case 19-12122-KG                    Doc 208             Filed 10/16/19         Page 14 of 20
                                                                                               Exhibit A
                                                                                          Core/2002 Service List
                                                                                         Served as set forth below

                              DESCRIPTION                   NAME                                              ADDRESS                         EMAIL      METHOD OF SERVICE
                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                  700 CAPITOL AVENUE, SUITE 118
ATTORNEY GENERAL                            STATE OF KENTUCKY ATTORNEY GENERAL FRANKFORT KY 40601                                                     First Class Mail
                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                  P.O. BOX 94095
ATTORNEY GENERAL                            STATE OF LOUISIANA ATTORNEY GENERAL BATON ROUGE LA 70804‐4095                                             First Class Mail
                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                  200 ST. PAUL PLACE
ATTORNEY GENERAL                            STATE OF MARYLAND ATTORNEY GENERAL BALTIMORE MD 21202‐2202                                                First Class Mail
                                                                                  ATTN: BANKRUPTCY DEPT
                                            STATE OF MASSACHUSETTS ATTORNEY       ONE ASHBURTON PLACE
ATTORNEY GENERAL                            GENERAL                               BOSTON MA 02108‐1698                                                First Class Mail
                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                  G. MENNEN WILLIAMS BUILDING, 7TH FLOOR
                                                                                  525 W. OTTAWA ST., P.O. BOX 30212
ATTORNEY GENERAL                            STATE OF MICHIGAN ATTORNEY GENERAL LANSING MI 48909‐0212                                                  First Class Mail
                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                  1400 BREMER TOWER
                                                                                  445 MINNESOTA STREET
ATTORNEY GENERAL                            STATE OF MINNESOTA ATTORNEY GENERAL ST. PAUL MN 55101‐2131                                                First Class Mail
                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                  WALTER SILLERS BUILDING
                                                                                  550 HIGH STREET, SUITE 1200, P.O. BOX 220
ATTORNEY GENERAL                            STATE OF MISSISSIPPI ATTORNEY GENERAL JACKSON MS 39201                                                    First Class Mail
                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                  SUPREME COURT BUILDING
                                                                                  207 W. HIGH ST.
ATTORNEY GENERAL                            STATE OF MISSOURI ATTORNEY GENERAL    JEFFERSON CITY MO 65102                                             First Class Mail
                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                  2115 STATE CAPITOL
                                                                                  2ND FL, RM 2115
ATTORNEY GENERAL                            STATE OF NEBRASKA ATTORNEY GENERAL LINCOLN NE 68509‐8920                                                  First Class Mail
                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                  100 NORTH CARSON STREET
ATTORNEY GENERAL                            STATE OF NEVADA ATTORNEY GENERAL      CARSON CITY NV 89701                                                First Class Mail
                                                                                  ATTN: BANKRUPTCY DEPT
                                            STATE OF NEW HAMPSHIRE ATTORNEY       33 CAPITOL ST.
ATTORNEY GENERAL                            GENERAL                               CONCORD NH 03301‐0000                                               First Class Mail
                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                  RJ HUGHES JUSTICE COMPLEX
                                                                                  25 MARKET STREET, P.O. BOX 080
ATTORNEY GENERAL                            STATE OF NEW JERSEY ATTORNEY GENERAL TRENTON NJ 08625‐0080                                                First Class Mail
                                                                                  ATTN: BANKRUPTCY DEPT
                                            STATE OF NEW MEXICO ATTORNEY          P.O. DRAWER 1508
ATTORNEY GENERAL                            GENERAL                               SANTA FE NM 87504‐1508                                              First Class Mail
                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                  THE CAPITOL
ATTORNEY GENERAL                            STATE OF NEW YORK ATTORNEY GENERAL ALBANY NY 12224‐0341                                                   First Class Mail
                                                                                  ATTN: BANKRUPTCY DEPT
                                            STATE OF NORTH CAROLINA ATTORNEY      9001 MAIL SERVICE CENTER
ATTORNEY GENERAL                            GENERAL                               RALEIGH NC 27699‐9001                                               First Class Mail




        In re: Forever 21, Inc., et al.
        Case No. 19‐12122 (KG)                                                                 Page 11 of 14
                                               Case 19-12122-KG                   Doc 208             Filed 10/16/19           Page 15 of 20
                                                                                              Exhibit A
                                                                                         Core/2002 Service List
                                                                                        Served as set forth below

                              DESCRIPTION                   NAME                                            ADDRESS                                      EMAIL      METHOD OF SERVICE
                                                                                ATTN: BANKRUPTCY DEPT
                                                                                STATE CAPITOL
                                            STATE OF NORTH DAKOTA ATTORNEY      600 E BOULEVARD AVE DEPT 125
ATTORNEY GENERAL                            GENERAL                             BISMARCK ND 58505‐0040                                                           First Class Mail
                                                                                ATTN: BANKRUPTCY DEPT
                                                                                30 E. BROAD ST., 14TH FLOOR
ATTORNEY GENERAL                            STATE OF OHIO ATTORNEY GENERAL      COLUMBUS OH 43215                                                                First Class Mail
                                                                                ATTN: BANKRUPTCY DEPT
                                                                                313 NE 21ST STREET
ATTORNEY GENERAL                            STATE OF OKLAHOMA ATTORNEY GENERAL OKLAHOMA CITY OK 73105                                                            First Class Mail
                                                                                ATTN: BANKRUPTCY DEPT
                                                                                1162 COURT STREET NE
ATTORNEY GENERAL                            STATE OF OREGON ATTORNEY GENERAL    SALEM OR 97301                                                                   First Class Mail
                                                                                ATTN: BANKRUPTCY DEPT
                                                                                STRAWBERRY SQUARE
                                            STATE OF PENNSYLVANIA ATTORNEY      16TH FLOOR
ATTORNEY GENERAL                            GENERAL                             HARRISBURG PA 17120                                                              First Class Mail
                                                                                ATTN: BANKRUPTCY DEPT
                                            STATE OF SOUTH CAROLINA ATTORNEY    P.O. BOX 11549
ATTORNEY GENERAL                            GENERAL                             COLUMBIA SC 29211‐1549                                                           First Class Mail
                                                                                ATTN: BANKRUPTCY DEPT
                                                                                1302 EAST HIGHWAY 14
                                            STATE OF SOUTH DAKOTA ATTORNEY      SUITE 1
ATTORNEY GENERAL                            GENERAL                             PIERRE SD 57501‐8501                                                             First Class Mail
                                                                                ATTN: BANKRUPTCY DEPT
                                                                                P.O. BOX 20207
ATTORNEY GENERAL                            STATE OF TENNESSEE ATTORNEY GENERAL NASHVILLE TN 37202‐0207                                                          First Class Mail
                                                                                ATTN: BANKRUPTCY DEPT
                                                                                CAPITOL STATION
                                                                                PO BOX 12548
ATTORNEY GENERAL                            STATE OF TEXAS ATTORNEY GENERAL     AUSTIN TX 78711‐2548                                                             First Class Mail
                                                                                ATTN: BANKRUPTCY DEPT
                                                                                PO BOX 142320
ATTORNEY GENERAL                            STATE OF UTAH ATTORNEY GENERAL      SALT LAKE CITY UT 84114‐2320                                                     First Class Mail
                                                                                ATTN: BANKRUPTCY DEPT
                                                                                900 EAST MAIN STREET
ATTORNEY GENERAL                            STATE OF VIRGINIA ATTORNEY GENERAL  RICHMOND VA 23219                                                                First Class Mail
                                                                                ATTN: BANKRUPTCY DEPT
                                                                                1125 WASHINGTON ST. SE
                                            STATE OF WASHINGTON ATTORNEY        P.O. BOX 40100
ATTORNEY GENERAL                            GENERAL                             OLYMPIA WA 98504‐0100                                                            First Class Mail
                                                                                ATTN: BANKRUPTCY DEPT
                                            STATE OF WEST VIRGINIA ATTORNEY     STATE CAPITOL BLDG 1 ROOM E 26
ATTORNEY GENERAL                            GENERAL                             CHARLESTON WV 25305                                                              First Class Mail
                                                                                ATTN: BANKRUPTCY DEPT
                                                                                WISCONSIN DEPARTMENT OF JUSTICE
                                                                                STATE CAPITOL, ROOM 114 EAST, P. O. BOX 7857
ATTORNEY GENERAL                            STATE OF WISCONSIN ATTORNEY GENERAL MADISON WI 53707‐7857                                                            First Class Mail
                                                                                ATTN: WILLIAM LEE & BETTY CHAN, OWNER
                                                                                UNIT 1806, 18/F, PARK‐IN COMMERCIAL CENTRE
                                                                                56 DUNDAS ST., MO                                      wlee2233@yahoo.com.hk
TOP 50 UNSECURED CREDITOR                   SUPERFIT LTD                        HONG KONG 1111 HONG KONG                               bettywkchan@gmail.com     First Class Mail and Email



        In re: Forever 21, Inc., et al.
        Case No. 19‐12122 (KG)                                                                Page 12 of 14
                                                           Case 19-12122-KG                 Doc 208            Filed 10/16/19        Page 16 of 20
                                                                                                       Exhibit A
                                                                                                  Core/2002 Service List
                                                                                                 Served as set forth below

                               DESCRIPTION                               NAME                                            ADDRESS                                    EMAIL         METHOD OF SERVICE
                                                                                            ATTN: HUI JIANXIN (JASON), CEO
                                                                                            NO. 283 TONGDA ROAD WUZHONG SUZHOU
                                                                                            NO.100 EAST SHI HU ROAD
TOP 50 UNSECURED CREDITOR                               SUZHOU FLYING FASHIONS CO. LTD      SUZHOU CHINA                                     jason@suzhouflying.com            First Class Mail and Email
                                                                                            ATTN: DUNHUA ZHEN/BENCHAO BENJAMIN ZHEN, OWNER
                                                                                            NO. 463 PUBEI RD.
                                                                                            LUXU TOWN                                        nancy@anfieldinc.com
TOP 50 UNSECURED CREDITOR                               SUZHOU TJ/NOVAE INT'L               SUZHOU 215000 CHINA                              benjamin.z@anfieldinc.com         First Class Mail and Email
                                                                                            ATTN: KUN SOOK PARK, OWNER
                                                                                            6F, HANDOO BLDG. 106, DASAN‐RO
                                                                                            JUNG‐GU
TOP 50 UNSECURED CREDITOR                               TABITHA APPAREL CO.,LTD             SEOUL KOREA                                      christine@tbta.co.kr              First Class Mail and Email
                                                                                            ATTN: MOOK, CEO
                                                                                            607 SUPER STAR TOWER 10
TOP 50 UNSECURED CREDITOR                               TARAE CO., LTD                      SUJEONG‐GU SOUTH KOREA                           mookkim@tarae.co                  First Class Mail and Email
                                                                                            ATTN: ANDREW S. CONWAY
                                                                                            200 EAST LONG LAKE ROAD
                                                                                            SUITE 300
COUNSEL TO TAUBMAN LANDLORDS                            TAUBMAN LANDLORDS                   BLOOMFIELD HILLS MI 48304                        aconway@taubman.com               Email
                                                                                            ATTN: FREDERICK B. ROSNER, SCOTT J. LEONHARDT
                                                                                            824 N. MARKET STREET                             rosner@teamrosner.com
COUNSEL TO COMENITY CAPITAL BANK                        THE ROSNER LAW GROUP LLC            WILMINGTON DE 19801                              leonhardt@teamrosner.com          First Class Mail and Email
                                                                                            ATTN: LOUIS F. SOLIMINE
                                                                                            312 WALNUT STREET
COUNSEL TO DUKE REALTY LIMITED PARTNERSHIP AND CORPUS                                       SUITE 1400
CHRISTI RETAIL VENTURE LP                               THOMPSON HINE LLP                   CINCINNATI OH 45202‐4029                         Louis.Solimine@ThompsonHine.com   Email
                                                                                            ATTN: JENNIFER L. PRUSKI
                                                                                            PO BOX 255824
COUNSEL TO DONAHUE SCHRIBER REALTY GROUP, LP            TRAINOR FAIRBROOK                   SACRAMENTO CA 95865                              jpruski@trainorfairbrook.com      Email
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            US DEPT OF JUSTICE
                                                        UNITED STATES OF AMERICA ATTORNEY   950 PENNSYLVANIA AVE NW
UNITED STATES OF AMERICA                                GENERAL                             WASHINGTON DC 20530‐0001                                                           First Class Mail
                                                                                            ATTN: CHARLES OBERLY C/O ELLEN SLIGHTS
                                                                                            1007 ORANGE ST STE 700
                                                                                            PO BOX 2046
US ATTORNEY FOR THE DISTRICT OF DELAWARE                US ATTORNEY FOR DELAWARE            WILMINGTON DE 19899‐2046                         USADE.ECFBANKRUPTCY@USDOJ.GOV     First Class Mail and Email
                                                                                            ATTN: JEFFREY A. DITO
                                                                                            555 MONTGOMERY STREET
                                                                                            SUITE 605
COUNSEL TO STOCKTON STREET PROPERTIES, INC.             VALINOTI, SPECTER & DITO, LLP       SAN FRANCISO CA 94111                            jdito@valinoti‐dito.com           Email
                                                                                            ATTN: DAVID GREENBAUM, VICE CHAIRMAN
                                                                                            888 SEVENTH AVENUE
                                                                                            44TH FLOOR
TOP 50 UNSECURED CREDITOR                               VORNADO REALTY TRUST                NEW YORK NY 10019                                Dgreenbaum@vno.com                First Class Mail and Email
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            441 4TH STREET, NW
ATTORNEY GENERAL                                        WASHINGTON DC ATTORNEY GENERAL      WASHINGTON DC 20001                                                                First Class Mail
                                                                                            ATTN: LIU DEHAI, PRESIDENT
                                                                                            79, SHICHANG RD.
                                                                                            WEIHAI, SHANDONG
TOP 50 UNSECURED CREDITOR                               WEIHAI DINGXIN TEXTILE CO., LTD.    SHANDONG CHINA                                   weigonzhao@dingxintextile.com     First Class Mail and Email



         In re: Forever 21, Inc., et al.
         Case No. 19‐12122 (KG)                                                                        Page 13 of 14
                                               Case 19-12122-KG               Doc 208             Filed 10/16/19   Page 17 of 20
                                                                                          Exhibit A
                                                                                     Core/2002 Service List
                                                                                    Served as set forth below

                              DESCRIPTION                   NAME                                        ADDRESS                              EMAIL       METHOD OF SERVICE
                                                                              ATTN: AMY FU, GENERAL MANAGER
                                                                              RM 1111, NO. 240 FUYOUCAIZHI
TOP 50 UNSECURED CREDITOR                   YOUNG PLUS TRADING HK. CO., LTD   GUANGZHOU CITY CHINA                         amypu@bonglimtrading.com   First Class Mail and Email




        In re: Forever 21, Inc., et al.
        Case No. 19‐12122 (KG)                                                            Page 14 of 14
Case 19-12122-KG   Doc 208   Filed 10/16/19   Page 18 of 20



                       Exhibit B
                                                         Case 19-12122-KG                Doc 208              Filed 10/16/19      Page 19 of 20
                                                                                                      Exhibit B
                                                                                                 Landlord Service List
                                                                                               Served via first class mail

                         Name                                  Address 1                                 ADDRESS 2                         Address 3               Address 4           CITY         STATE POSTAL CODE
Comco LLC                                  c/o Comras Company of Florida                Attn: General Counsel                1261 20th Street                                   Miami Beach         FL    33139
Comco LLC                                  c/o Eileen Chafetz, Esq                      Attn: General Counsel                4770 Biscayne Boulevard, Suite 1400                Miami               FL    33137
Daly City Serramonte Center LLC            c/o Regency Centers Corporation              Attn: Legal Department               One Independent Drive                 Suite 114    Jacksonville        FL    32202
Daly City Serramonte Center LLC            Attn: Legal Department                       c/o Equity One, Inc.                 1600 NE Miami Gardens Drive                        North Miami Beach   FL    33179
Daly City Serramonte Center LLC            Attn: Management Office                      3 Serramonte Center                                                                     Daly City           CA    94015
Daly City Serramonte Center LLC            Attn: VP, GM                                 3 Serramonte Center                                                                     Daly City           CA    94015
Daly City Serramonte Center LLC            Attn: Asset Manager                          100 The Embarcadero, Suite 300                                                          San Francisco       CA    94105
Daly City Serramonte Center LLC            Attn: General Counsel                        3 Serramonte Center                                                                     Daly City           CA    94015
Daly City Serramonte Center LLC            Attn: General Counsel                        c/o Equity One, Inc.                 1600 NE Miami Gardens Drive                        North Miami Beach   FL    33179
Daly City Serramonte Center LLC            Attn: Lease Administration                   c/o Regency Centers Corporation      One Independent Drive                 Suite 114    Jacksonville        FL    32202‐5019
Daly City Serramonte Center LLC            Attn: Property Management                    c/o Regency Centers Corporation      2999 Oak Road                         Suite 1000   Walnut Creek        CA    94597
Daly City Serramonte Center LLC            c/o DLA Piper Rudnick Gary Cary US LLP       Attn: Sara Hansen Wilson, Esq        153 Townsend Street, Suite 800                     San Francisco       CA    94107
Daly City Serramonte Center LLC            c/o Regency Centers Corporation              Attn: Lease Administration           One Independent Drive                 Suite 114    Jacksonville        FL    32202‐5019
Daly City Serramonte Center LLC            Jones Lang LaSalle Americas Inc              Attn: General Counsel                3344 Peachtree Road Northeast         Suite 1200   Atlanta             GA    30326
DDR Urban LP                               Attn: Executive Vice President‐Leasing       3300 Enterprise Parkway                                                                 Beachwood           OH    44122
DDR Urban LP                               DDR Corp                                     Attn: General Counsel                3300 Enterprise Parkway                            Beachwood           OH    44122
DDR Winter Garden LLC                      Attn: Executive Vice President ‐ Leasing     3300 Enterprise Parkway                                                                 Beachwood           OH    44122
DDRTC Fayetta Pavilion I and II LLC        Attn: Executive VP ‐ Leasing                 3300 Enterprise Parkway                                                                 Beachwood           OH    44122
DRR Corp                                   Attn: General Counsel                        3300 Enterprise Parkway                                                                 Beachwood           OH    44122
DRR Winter Garden LLC                      Attn: Executive Vice President‐Leasing       3300 Enterprise Parkway                                                                 Beachwood           OH    44122
Equity One                                 Attn: General Counsel                        28 Church Lane                       2nd Floor                                          Westport            CT    06880
Equity One                                 Attn: General Counsel                        3 Serramonte Center                                                                     Daly City           CA    94015
Equity One (Northeast Portfolio) Inc       Attn: Property Management ‐ Broadway Plaza   410 Park Avenue                      12th Floor                                         New York            NY    10022
Equity One (Northeast Portfolio), Inc.     Attn: General Counsel                        1600 NE Miami Gardens Drive                                                             North Miami Beach   FL    33179
Equity One Inc                             Attn: General Counsel                        410 Park Avenue, 12th Floor                                                             New York            NY    10022
Equity One Inc                             c/o Equity One Realty & Management CA Inc    Attn: Property Manager               1975 Diamond Boulevard                             Concord             CA    94520
Equity One Inc,                            Attn: Legal Dept.                            1600 NE Miami Gardens Drive                                                             North Miami Beach   FL    33179
Equity One Realty & Management CA Inc      Attn: Property Manager                       100 The Embarcadero                  Suite 300                                          San Francisco       CA    94105
Escuela Shopping Center LLC                Attn: General Counsel                        c/o Capital & Counties U.S.A., Inc   100 The Embarcadero, Suite 300                     San Francisco       CA    94105
Escuela Shopping Center LLC                Attn: General Counsel                        c/o Equity One, Inc.                 1600 NE Miami Gardens Drive                        North Miami Beach   FL    33179
Houston Pavilions LP                       c/o H Pavilions I‐GP, LLC                    Attn: General Counsel                1401 Calumet Street                   Suite 601    Houston             TX    77002
Houston Pavilions, LP                      c/o Entertainment Development Group, Inc     Attn: William Denton                 29229 Canwood Street                  Suite 107    Agoura Hills        CA    91301
HP Fannin Properties LP                    c/o Canyon Capital Realty Advisors LLC       Attn: Head of Asset Management       2000 Avenue of the Stars              11th Floor   Los Angeles         CA    90067
HP Fannin Properties LP                    c/o Midway Management, L.P.                  Attn: Property Management            800 Town & Country Boulevard          #200         Houston             TX    77024
HP Fannin Properties, L.P                  c/o Midway Management, L. P.                 Attn: Property Management            1201 Fannin Street, Suite 325                      Houston             TX    77002
Irvine Company LLC                         Attn: General Counsel                        110 Innovation Drive                                                                    Irvine              CA    92617
Irvine Company, Retail Properties          Attn: General Counsel                        670 Spectrum Center Drive                                                               Irvine              CA    92618
Irvine Spectrum Center                     Attn: General Counsel                        670 Spectrum Center Drive                                                               Irvine              CA    92618
Irvine Spectrum Center                     Attn: General Counsel                        71 Fortune Drive                     Suite 970                                          Irvine              CA    92618
JLL                                        Attn: General Counsel                        3344 Peachtree Road, Suite 1200                                                         Atlanta             GA    30326
LVA4 Houston Greenstreet, LP               Attn: General Counsel                        1201 Fannin                          Suite 325                                          Houston             TX    77002
LVA4 Houston Greenstreet, LP               Attn: General Counsel                        1201 Fannin                                                                             Houston             TX    77002
North Houston Bank                         Attn: James Murnane                          PO Box 11626                                                                            Houston             TX    77293
Peter Lik Miami Inc                        Attn: General Counsel                        450 Wagon Trail Avenue                                                                  Las Vegas           NV    89118
Premier Centre LLC                         Attn: General Counsel                        c/o Stirling Properties, L.L.C.      109 Northpark Boulevard, Suite 300                 Covington           LA    70433
Pyramid                                    Attn: Allyson Legnetto                       4 Clinton Square                                                                        Syracuse            NY    13202
Pyramid                                    Attn: General Counsel                        4 Clinton Square                                                                        Syracuse            NY    13202



         In re: Forever 21, Inc., et al.
         Case No. 19‐12122 (KG)                                                                       Page 1 of 2
                                                              Case 19-12122-KG                    Doc 208             Filed 10/16/19            Page 20 of 20
                                                                                                              Exhibit B
                                                                                                         Landlord Service List
                                                                                                       Served via first class mail

                         Name                                       Address 1                                    ADDRESS 2                               Address 3       Address 4          CITY     STATE POSTAL CODE
RAE Lin Realty GP                             Attn: General Counsel                              9585 Harding Avenue                                                                 Surfside        FL    33154
Regency Centers Corporation                   Attn: General Counsel                              1 Independent Drive                       Suite 114                                 Jacksonville    FL    32202
Starwood Retail Partners                      Attn: Eric Meier (Vice President, Head of Legal)   1 East Wacker Drive                       Suite 3600                                Chicago         IL    60601
Starwood Retail Partners                      Attn: Naumann Idrees (Vice President, Leasing)     1 East Wacker Drive                       Suite 3600                                Chicago         IL    60601
Stirling Properties                           Attn: General Counsel                              109 North Park Bluevard, Suite 300                                                  Covington       LA    70433
The Irvine Co. (Irvine Spectrum)              Retail Center: Irvine Spectrum Center              Attn: General Counsel                     PO Box 840368‐S29317                      Los Angeles     CA    90084
The Irvine Company LLC                        Attn: Accounting Department                        The Irvine Company Retail Properties      100 Innovation Drive                      Irvine          CA    92617
The Irvine Company LLC                        Attn: General Counsel                              401 Newport Center Drive                  Suite A‐150                               Newport Beach   CA    92660
The Irvine Company LLC                        Attn: General Counsel                              The Irvine Company Retail Properties      100 Innovation Drive                      Irvine          CA    92617
The Irvine Company LLC                        Attn: General Counsel, Real Properties             100 Innovation                                                                      Irvine          CA    92617
The Irvine Company LLC                        Attn: General Manager, ISC                         71 Fourtune Drive                         Suite 970                                 Irvine          CA    92618
The Irvine Company LLC                        Retail Center: Irvine Spectrum Center              Attn: General Counsel                     PO Box 840368‐S29317                      Los Angeles     CA    90084
The Prudential Insurance Company of America   Attn: General Counsel                              c/o Prudential Asset Resources, Inc.      2100 Ross Avenue Suite 2500               Dallas          TX    75201
VCG‐Southbay Pavilion LLC                     Attn: John Desco, President and COO                11611 San Vicente Boulevard, Suite 1000                                             Los Angeles     CA    90049
VIP GP, Ltd.                                  Attn: General Counsel                              c/o Prudential Asset Resources, Inc.      2100 Ross Avenue Suite 2500               Dallas          TX    75201
Vornado Realty Trust                          Attn: Edward Hogan                                 888 Seventh Avenue                        44th Floor                                New York        NY    10019
Vornado Realty Trust                          Attn: Elana Butler                                 888 Seventh Avenue                        44th Floor                                New York        NY    10019
Vornado Realty Trust                          Attn: Haim Chera                                   888 Seventh Avenue                        44th Floor                                New York        NY    10019




         In re: Forever 21, Inc., et al.
         Case No. 19‐12122 (KG)                                                                               Page 2 of 2
